Citation Nr: 1726123	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-33 496 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to restoration of a 10 percent evaluation for degenerative joint disease (DJD) of the right knee.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran had active duty service from January 1969 to August 1970, 
October 1975 to March 1994.  

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the VA Regional Office (RO) in Honolulu, Hawaii, which reduced compensation for 
service-connected degenerative joint disease, right knee from 10 percent to noncompensable (0 percent), effective September 1, 2011.  The Veteran previously had a pending videoconference hearing request, which was withdrawn in September 2014.  

The Veteran has further provided a July 2016 formal claim (upon VA Form 21-526) filing a claim of entitlement to increased rating for right knee degenerative joint disease.  The Board's decision herein is to restore a 10 percent evaluation for the right knee DJD, and the claim for increased rating for the right knee condition presents a new issue that is procedurally distinct from this appeal.  Rating reductions claims are separate from increased ratings claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  


FINDING OF FACT

There is sufficient showing of separate ratable disability from the original right tibia and leg injury, in order to warrant the 10 percent rating for right knee degenerative joint disease.


CONCLUSION OF LAW

The criteria are met for the restoration of a 10 percent rating for right knee degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5003, 5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

There are particularized procedural notice requirements which apply to reductions in rating under 38 C.F.R. § 3.105(e), which were properly met.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  The Board turns to the merits of this case, and the substantive grounds for consideration of the claim.

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

Where, as in this case, a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there are changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  An examination less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  When encountering a change of diagnosis VA will exercise caution in determining whether this change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis, or possibly a disease entity independent of the service-connected disability.  38 C.F.R. § 3.344(a). 

Moreover, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b).

A VA rating reduction must be based upon review of the entire history of the veteran's disability, reconciling any contrary findings into a consistent picture.   38 C.F.R. § 4.2.  VA must then consider whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  In any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required.  See Brown, 5 Vet. App. 
at 420-21; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991). 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

In this matter, the RO's June 2011 rating decision, which reduced to noncompensable the evaluation for right knee DJD (incorporating by reference the bases of the March 2011 rating decision that proposed the reduction), did so finding that rating for right knee DJD was duplicative of existing compensation for service-connected right leg injury.  

As the RO indicated in its reasoning for the reduction, a February 1995 rating RO decision originally granted service connection for residuals of right leg/knee injury, comminuted fractures of the tibial plateau status-post multiple surgeries, and assigned a 20 percent rating effective April 1, 1994.  That rating was provided under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of the tibia and fibula, malunion, with moderate knee and ankle disability.  The 20 percent rating was intended to compensate for the presence of limited motion of the right knee, decrease in muscular strength with atrophy, radiological findings of degenerative changes, no subluxation and no lateral instability, as found at a July 1994 VA examination.  Thereafter, a July 2004 RO rating decision continued the 20 percent rating under Diagnostic Code 5262, considering that the tibial fracture was well-healed and the Veteran had mild pain; and further awarded a separate 10 percent rating for right knee DJD effective June 22, 2004, based upon the x-ray findings of DJD in connection with noncompensable limitation of motion on most recent examination.  

Having reconsidered the situation, in 2011 the RO found clear and unmistakable error (CUE) in the July 2004 prior rating decision, inasmuch as the 20 percent rating for right leg injury and 10 percent for DJD were duplicative ratings.  This was found to contravene VA's rule against "pyramiding," which precludes the evaluation of the same manifestation under separate diagnoses.  See 38 C.F.R. § 4.14.  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As a result, the RO deemed as CUE the 10 percent rating for right knee DJD, because ostensibly limitation of motion had already been considered in the 20 percent evaluation for the right leg injury residuals under Diagnostic Code 5262.  

Restoration of the rating is warranted, reviewing the evidence discussed below.  In his appeal of the reduction decision, in his November 2011 VA Form 9 (Substantive Appeal), the Veteran indicated that his right knee caused him significant difficulty with everyday tasks such as traversing stairs; he also had less movement than normal; muscle injury and spasm; pain on movement; disturbance of locomotion, sitting, standing; misaligned joint at healed injury.  

The Veteran thereafter underwent a VA examination of the knee in January 2013.  The diagnoses initially were stated as being the residuals of right leg fracture, and arthritis of the knee.  By relevant history, the Veteran had fractured the right tibia in a motorcycle accident in 1990.  It required multiple surgeries and return of function was limited.  He had a residual metal fixation device and a large unstable scar.  After the initial accident he had extensive surgical procedures including pins and plates being placed.  He had secondary infection and has ankylosis following his infection.  As of now, he did not have full range of motion.  He had stiffness in his leg but claimed that he never had more than mild pain.  The Veteran was able to walk as far as he would like.  He did have some pain when he walked up and down stairs but otherwise, had very mild disability.  He was not working at this time and he did some walking and besides the difficulty with stairs otherwise was not limited.  Physical examination of his leg revealed an extensive scarring from the lateral aspect of the patella down to the mid shaft of the tibia. There was distortion of the tibia medially with bluish color to the area.  It was moderately to severely deforming.  It was elevated in areas and depressed in other areas.  It had good blood supply.  It was not tender but was quite deforming.  The knee itself demonstrated 100 degrees of flexion and 0 degrees of extension. These movements were active, passive, and repeatedly, and are pain free.  There was no McMurray sign.  There were no anterior or posterior drawer signs.  There was minimal cracking.  DeLuca signs, excursion 3, speed 4, strength 4, coordination NA, and endurance were 4 to 5 [for consideration of additional lost range of motion attributable to pain, weakness, or other forms of functional loss, per DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995)].  Movements were pain free.  The Veteran had severe enlargement of the knee, consistent with significant degenerative arthritis.

The diagnoses, as stated in greater detail, were: (1) old tibial fracture with a well-healed moderate to severely deforming scar (with some tibial plateau deformities as shown on an x-ray); and (2) secondary osteoarthritis of the right knee with decreased range of the motion with partial ankylosis, clearly secondary to the right tibial fracture (x-ray indication of moderate DJD of the right knee joint).

Further demonstrated was right knee range of motion from 5 to 95 degrees; 5 to 90 degrees when accounting for functional loss due to pain on use.  Repetitive use testing could not be accomplished because it was too painful.  Muscle strength testing was 3/5 for both right knee flexion and extension.  There was tenderness to palpation of the right knee joint.  Joint stability tests were normal with regard to testing for anterior, posterior, and medial lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had not had shin splints.  There was no history of meniscal condition.  However, the VA examiner did observe in regard to additional physical findings, the Veteran had lateral ankylosis of the right knee joint fixed at an awkward angle 10 degrees lateral, and causing discrepancy in leg length.  X-ray findings in addition to showing right knee degenerative joint disease, indicated that there was a marked, thick, irregular periosteal reaction and bony deformity in an oblique orientation across the proximal right tibial metaphysis, likely as a result of previous healed fracture and/or healed osteomyelitis.  

Having reviewed the foregoing, the Board finds that the 2013 VA examination whereas it is post-reduction evidence provides definitive bases upon which to find continuation of a 10 percent rating proper.  In so finding, the Board is cognizant of VA's rule against pyramiding.  There is arguable overlap between Diagnostic Code 5262 which incorporates knee disability, and Diagnostic Code 5003 for degenerative arthritis as applied to noncompensable limitation of motion of the knee.  Still, for this particular case, there is sufficient non-overlapping symptomatology to give separate ratings.  There is convincing evidence that the original tibia bone injury has become a moderate injury, at minimum, before discussing limitation of motion -- a moderately to severely deforming condition of the tibia (both x-ray evidence, and outwardly not limited to scar residual), with an off-center fixation of the right knee joint and significant enlargement.  This is alone support for the 20 percent rating under Diagnostic Code 5262.  There remains further basis in the degenerative arthritis/limitation of motion of the knee itself to support a separate 10 percent rating.  Whereas arguably the exact compensation under the rating schedule could result in one or more similar outcomes (for instance, single 30 percent rating under Diagnostic Code 5262), the prior disability rating scheme as under condition in this claim is supported by the evidence.  

The preponderance of the evidence in favor of the claim on appeal, it is granted.   


ORDER

A 10 percent rating is restored for degenerative joint disease, right knee.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


